In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00120-CR



          JOSEPH LEE ESCOBAR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 349th District Court
               Houston County, Texas
             Trial Court No. 16CR-192




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER
            Appellant Joseph Lee Escobar was convicted of possession of a controlled substance and

was placed on four years’ community supervision. Escobar appealed from that conviction and the

resulting sentence. On August 29, 2018, Escobar’s court-appointed appellate counsel, Dean Watts,

filed an Anders 1 brief, and on September 17, 2018, Escobar filed a pro se motion for access to the

appellate record for purposes of preparing a response to his counsel’s Anders brief. Under Kelly

v. State, 2 we are now required to enter an order specifying the procedure to be followed to ensure

Escobar’s access to the record.

            To ensure that Escobar receives a complete copy of the appellate record in a timely manner,

we hereby order our clerk’s office to provide a complete copy of the appellate record to Escobar.

Allowing ten days for that record to be delivered to Escobar and giving Escobar thirty days to

prepare his pro se response, we hereby set October 29, 2018, as the deadline for Escobar to file his

pro se response to counsel’s Anders brief.

            IT IS SO ORDERED.

                                                       BY THE COURT


Date: September 18, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2